Exhibit 10.28

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of March 19, 2018, is made
by and between BGC PARTNERS, INC., a Delaware corporation (“BGC”), and NEWMARK
GROUP, INC., a Delaware corporation (“Newmark”). Each of BGC and Newmark is
referred to herein as a “Party” and together, the “Parties”.

RECITALS

WHEREAS, each Party and its subsidiaries may require the availability of certain
loan facilities for the operation of their respective businesses at times, and
have requested that the other Party make, or cause its subsidiaries to make,
certain loan facilities available to such Party or its subsidiaries from time to
time; and

WHEREAS, the Parties entered into a Revolving Credit Agreement, dated as of
December 13, 2017 (the “Original Credit Agreement”) to permit each Party to
provide, or cause its subsidiaries to provide, the other Party or its
subsidiaries with such loan facilities, but wish to amend and restate the
Original Credit Agreement on the terms and conditions hereafter provided;

NOW, THEREFORE, in order to induce the other Party to make, or cause its
subsidiaries to make, the Loans and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, each Party hereby agrees as follows:

1.    DEFINED TERMS. When used in this Agreement, the following terms shall have
the following meanings:

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated, extended, supplemented or otherwise modified from time to
time.

“Applicable Rate” shall mean, for any Rate Period, (i) the higher of BGC’s or
Newmark’s short-term borrowing rate in effect at such time plus 100 basis points
(1.00%) or (ii) such other interest rate as may be mutually agreed between the
Borrower and the Lender with respect to one or more Loans. The Applicable Rate
for each Rate Period shall be reasonably determined by the Lender in accordance
herewith, and the Lender shall advise the Borrower of such determination.

“Borrower” means, with respect to each Loan, the Party or its applicable
subsidiary borrowing the money.

“Business Day” means with respect to any borrowing or payment, any day other
than a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed.

“Credit Facilities” means the credit facilities established pursuant to this
Agreement.

“Effective Date” means the date hereof.

“Lender” means, with respect to each Loan, the Party or its applicable
subsidiary lending the money.

 

1



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” shall have the meaning assigned to such term in Section 2.1(a).

“Loan Documents” means this Agreement, any Note(s), and all other documents,
agreements or instruments executed or delivered in connection with any of the
foregoing.

“Material Adverse Effect” means any set of circumstances or events that (a) has
or would reasonably be expected to have any material adverse effect upon the
validity or enforceability of any provision of this Agreement or any other Loan
Document, (b) is or would reasonably be expected to be material and adverse to
the condition (financial or otherwise) or business operations of the applicable
Borrower and its subsidiaries, (c) materially impairs or would reasonably be
expected to materially impair the ability of the applicable Borrower to perform
its obligations hereunder or under any other Loan Document, or (d) materially
impairs or would reasonably be expected to materially impair the ability of the
applicable Lender to enforce any of its legal remedies pursuant to this
Agreement or any other Loan Document.

“Maturity Date” means the earliest to occur of (a) the first anniversary of the
date of this Agreement, after which the Maturity Date will continue to be
extended for successive one year periods unless prior written notice of
non-extension is given by a Lender to the Borrower at least six (6) months in
advance of such renewal date, (b) the termination of the Credit Facilities and
(c) the spinoff of Newmark from BGC such that Newmark will no longer be a
subsidiary of BGC at such time.

“Note” shall have the meaning assigned to such term in Section 2.1(b).

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the applicable outstanding Loans and all other obligations, interest, fees,
charges and expenses of the applicable Borrower to the applicable Lender arising
under or in connection with the Loan Documents.

“Person” means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization, enterprise, government or any
department or agency of any government.

“Rate Period” shall mean each of the applicable periods based on the Applicable
Rate determined by the applicable Lender in accordance herewith, which such
Lender shall advise to the Borrower.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
the feminine and the neuter. Unless the express context otherwise requires: (a)
wherever the word “include,”    “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation” ;
(b) the word “extent” in the phrase “to the extent” shall mean the degree to
which a subject or other thing extends, and such phrase shall not mean simply
“if”; (c) with respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”; (d) the word “or” shall be



--------------------------------------------------------------------------------

disjunctive but not exclusive; (e) the word “affiliate” shall include all
current and future affiliates and (f) the phrase “subsidiary of a Party” and any
similar phrase when used with respect to BGC shall not include Newmark or any of
its subsidiaries.

2.    LOAN FACILITY.

2.1    LOANS.

 

  (a) Loans; Maturity. Subject to satisfaction of the conditions set forth in
Section 3 hereof, a Lender may, on the terms and conditions set forth in this
Agreement and to the extent such Lender has sufficient cash available in its
sole discretion, make loans and advances (each, a “Loan”) to the Borrower at
such Borrower’s request from time to time starting on the Effective Date and
ending on the Maturity Date; provided that any amount outstanding under the
Original Credit Agreement shall be deemed a Loan hereunder subject to the terms
herein. Each Loan together with all accrued but unpaid interest thereon shall be
due and payable on such date prior to the Maturity Date as may be mutually
agreed between the Borrower and the Lender with respect to such Loan. If no due
date is specified, then each Borrower shall repay the aggregate outstanding
principal amount of each Loan together with all accrued but unpaid interest
thereon and all other amounts owing under this Agreement or the other Loan
Documents in full on the Maturity Date.

 

  (b) Evidence of Debt. The Loans made by a Lender shall be evidenced by one or
more accounts or records maintained by such Lender. The accounts or records
maintained by the Lender shall be conclusive absent manifest error of the amount
of the Loans made by such Lender to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of a Borrower hereunder to pay any
amount owing with respect to the Obligations. Upon the request of a Lender, the
applicable Borrower shall execute and deliver to such Lender a promissory note,
which shall evidence such Lender’s Loans to such Borrower in addition to such
accounts or records. Each such promissory note shall be in the form of Exhibit A
(a “Note”). The Lender may attach schedules to its Note or Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

2.2    INTEREST.

 

  (a) Interest Rates. Interest shall accrue on each Loan at a rate per annum for
each Rate Period equal to the Applicable Rate for such Rate Period, payable
monthly in arrears in immediately available funds beginning on the last day of
each month during which such Loan is outstanding, on each date of Loan repayment
and on the Maturity Date.

 

  (b) Interest Basis. Interest shall be calculated for actual days elapsed on
the basis of a 360-day year. Interest shall be payable for the day a Loan is
made but not for the day of any payment on the amount paid. If any payment of
principal of or interest on a Loan shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.



--------------------------------------------------------------------------------

2.3    METHOD OF PAYMENT. All payments of principal and interest hereunder shall
be made on the date when due in immediately available funds in United States
dollars to the applicable Lender at such Lender’s address specified in
Section 6.7 or as otherwise directed by such Lender.

2.4    PREPAYMENTS. Subject to the requirements of this Section 2.4, each
Borrower shall have the right from time to time, on any Business Day, to prepay
any Loan in whole or in part. All prepayments shall be accompanied by accrued
interest on the amount prepaid plus any cost incurred by the applicable Lender
as a result of such prepayment.

3.    CONDITIONS PRECEDENT

3.1    CONDITIONS TO CLOSING AND FIRST LOAN. A Party shall not be required to
make any Loans under this Agreement unless each Party shall have duly executed
and delivered to the other Party this Agreement.

3.2    CONDITIONS TO ALL BORROWINGS. The obligations of a Party (and of any
subsidiary of a Party which become a Lender) to make any Loan shall also be
subject to the following conditions precedent that shall be satisfied on the
date such Loan is made and after giving effect thereto:

 

  (a) each of the representations and warranties of the other Party and the
applicable Borrower contained in this Agreement, the Loan Documents or in any
other document or instrument delivered pursuant to this Agreement shall be true
and correct as of the date as of which they were made and shall also be true and
correct as of the date such Loan is made;

 

  (b) the other Party and the Borrower shall have complied with all other
requirements under this Agreement and the other Loan Documents; and

 

  (c) At the time of, and immediately after giving effect to, such Loan, no set
of events or circumstances shall exist as would constitute a Material Adverse
Effect.

4.    REPRESENTATIONS AND WARRANTIES. Each Party (as Borrower or parent of a
Borrower) and each subsidiary of a Party which becomes a Borrower, represents
and warrants to the other Party (as Lender) that on the date hereof, and on the
date that each and every Loan is made to such Person after the date hereof:

4.1    NON-CONTRAVENTION. The execution and delivery by such Party (and, if
applicable, the deemed joinder by any such subsidiary) of this Agreement, the
other Loan Documents to which it is a party, and the performance by such
Borrower of its obligations hereunder and thereunder: (i) are not in
contravention of any provision of such Borrower’s organizational documents;
(ii) will not violate any law or regulation, or any order or decree of any court
or governmental instrumentality; (iii) will not conflict with or result in the
breach or termination of, constitute a default under, or accelerate any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Party or such Borrower is a party or
by which such Party or such Borrower or any of such Party’s or such Borrower’s
property is bound; (iv) will not result in the creation or imposition of any
Lien upon any of the property of such Party or such Borrower other than those in
favor of the applicable Lender; and (v) do not require the consent or approval
of any governmental body, agency, authority or any other Person except such
consents as have been obtained, except, in the case of each of (ii), (iii), (iv)
and (v), for any violation or conflict which would not reasonably be expected to
have a Material Adverse Effect.



--------------------------------------------------------------------------------

4.2    ENFORCEABLE OBLIGATIONS. This Agreement and the other Loan Documents to
which such Party is a party have been duly and validly executed by such Party
(or deemed executed in the case of a subsidiary Borrower) and constitute the
legal, valid, and binding obligations of such Party or such Borrower, as the
case may be, enforceable against such Person in accordance with their terms,
subject to applicable bankruptcy, insolvency, reorganization or similar laws
generally affecting the enforcement of the rights of creditors.

5.    AFFIRMATIVE COVENANTS. During the term of this Agreement, unless the other
Party (as Lender and on behalf of its subsidiaries which are Lenders) shall
otherwise consent in writing and while any Loans remain outstanding to a Party
or any of its subsidiaries as Borrower under this Agreement or any Loan
Document:

5.1    CORPORATE EXISTENCE, ETC. Such Party shall (and shall cause each of its
subsidiaries which is a Borrower to) maintain its corporate existence, and
maintain its assets and properties in good repair and working order, unless, in
each case, such failure would not reasonably be expected to have a Material
Adverse Effect.

5.2    TAXES. Such Party will (and will cause each of its subsidiaries which is
a Borrower to) pay all real and personal property taxes, assessments and charges
as well as all franchise, income, unemployment, withholding, sales and other
taxes assessed against it, or payable by it at such times and in such manner as
to prevent any penalty from accruing or any Lien or charge from attaching to its
property, and will furnish the other Party upon request, receipts, or other
evidence that deposits or payments have been made, unless, in each case, such
failure would not reasonably be expected to have a Material Adverse Effect.

6.    GENERAL PROVISIONS.

6.1    SURVIVAL OF REPRESENTATIONS. All representations and warranties of a
Party contained in this Agreement shall survive delivery of this Agreement, any
Note and the other Loan Documents, and the making of the Loans herein
contemplated.

6.2    ENTIRE AGREEMENT; AMENDMENTS; INVALIDITY. This Agreement and the other
Loan Documents constitute the entire agreement and understanding of the Parties,
and supersede and replace in their entirety any prior discussions, agreements,
etc., all of which are merged herein and therein. None of the terms of this
Agreement or any of the other Loan Documents may be amended or otherwise
modified except by an instrument executed by each of the Parties. If any term of
this Agreement or any other Loan Document shall be held to be invalid, illegal
or unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement and the other Loan Documents shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. Section headings in this Agreement and the Loan
Documents are for convenience of reference only, and shall not govern the
interpretation of any of the provisions of this Agreement or any of the other
Loan Documents.

6.3    GOVERNING LAW. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (OTHER
THAN THOSE CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS (AND NOT THE LAW OF
CONFLICTS) OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

6.4    CONSENT TO JURISDICTION. Each Party (and each subsidiary of a Party which
becomes a Lender or Borrower) further agrees to service of process in any such
suit being made upon such Person by mail at the address specified for notices in
Section 6.7 hereof.

6.5    ADDITIONAL DOCUMENTATION. A Borrower, at its own expense, shall do, make,
execute and deliver all such additional and further acts, deeds, assurances,
documents, instruments and certificates as the applicable Lender may reasonably
request in order to carry out the terms and provisions of this Agreement and the
other Loan Documents.

6.6    SUCCESSORS AND ASSIGNS. This Agreement and the other Loan Documents and
all obligations of a Borrower hereunder and thereunder shall be binding upon the
successors and permitted assigns of such Borrower, and shall, together with the
rights and remedies of the applicable Lender hereunder, inure to the benefit of
such Lender, any future holder of this Agreement or any other Loan Document and
their respective successors and assigns; provided, however, a Borrower may not
transfer or assign its rights or obligations hereunder or thereunder without the
express written consent of the applicable Lender, and any purported transfer or
assignment by such Borrower without the applicable Lender’s written consent
shall be null and void. A Lender may assign, transfer, participate or endorse
its rights under this Agreement or any of the other Loan Documents without the
consent or approval of any Borrower, and all such rights shall inure to such
Lender’s successors and assigns. No sales of participations, other sales,
assignments, transfers, endorsements or other dispositions of any rights
hereunder or thereunder or any portion hereof or thereof or interest herein or
therein shall in any manner affect the obligations of any Borrower under this
Agreement or the other Loan Documents. Each Borrower agrees, in connection with
any such assignment, to execute and deliver such additional documents or
agreements, including new Notes, as may be reasonably requested.

6.7    NOTICES. All notices, requests, demands and other communications required
or permitted under this Agreement and the other Loan Documents or by law shall
be delivered personally or sent by certified or registered mail, postage
prepaid, or by overnight courier, telex or facsimile transmission and shall be
deemed received, in the case of personal delivery, when delivered, in the case
of mailing, when receipted for, in the case of overnight delivery, on the next
business day after delivery to the courier, and in the case of telex and
facsimile transmission, the next business day after upon transmittal. Receipt of
notices pursuant to this Agreement shall be deemed to have occurred on the
earlier of (a) the date of actual receipt, and (b) the date that notice is
deemed received pursuant to the first sentence of this Section 6.7. All notices,
requests, demands and other communications required or permitted under this
Agreement or by law shall be delivered to the following addresses:

If to BGC (or any subsidiary of BGC):

BGC Partners, Inc.

499 Park Avenue

New York, New York 10022

Attention: General Counsel

Telecopy: (212) 829-4708

If to Newmark (or any subsidiary of Newmark):

Newmark Group, Inc.

125 Park Avenue

New York, New York 10017

Attention: General Counsel

Telecopy: (312) 276-8715



--------------------------------------------------------------------------------

6.8    COUNTERPARTS. This Agreement may be executed in any number of separate
counterparts, all of which, when taken together, shall constitute one and the
same instrument, notwithstanding the fact that all parties did not sign the same
counterpart.

6.9    NO WAIVER BY LENDER, ETC. A Lender shall not be deemed to have waived any
of its rights upon or under the applicable Obligations unless such waiver shall
be in writing. No delay or omission on the part of a Lender in exercising any
right shall operate as a waiver of such right or any other right. A waiver on
any one occasion shall not be construed as a bar to or waiver of any right on
any future occasion. All rights and remedies of a Lender with respect to the
applicable Obligations, whether evidenced hereby or by any other instrument or
papers, shall be cumulative and may be exercised singularly, alternatively,
successively or concurrently at such time or at such times as a Lender deems
expedient.

6.10    WAIVERS. Each Borrower, for itself and its legal representatives,
successors and assigns, hereby expressly waives demand, protest, presentment,
notice of acceptance of this Agreement or any other Loan Document, notice of
loans made, credit extended or other action taken in reliance hereon and all
other demands and notices of any description.

6.11    SUBSIDIARIES. By requesting or making a Loan, any subsidiary of a Party
which requests or makes a Loan as contemplated hereby shall be deemed to have
agreed to be bound by this Agreement as a Borrower or Lender, as applicable, and
to have agreed that all of the terms and provisions hereof shall apply to such
Loan.

[Signature page to follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as an instrument under
seal as of the date first set forth above.

 

BGC:   

BGC PARTNERS, INC.

 

By: /s/ Steve McMurray                                                         

Printed Name: Steve McMurray

Title: Chief Financial Officer

 

NEWMARK:   

NEWMARK GROUP, INC.

 

By: /s/ Michael Rispoli                                          
                   

Printed Name: Michael Rispoli

Title: Chief Financial Officer

[Signature Page to Amended and Restated Credit Agreement, dated as of March 19,
2018, by and between BGC Partners, Inc. and Newmark Group, Inc.]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. NO SALE OR DISPOSITION MAY BE
EFFECTED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
RELATED THERETO OR AN APPLICABLE EXEMPTION THEREFROM.

                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay
to                                 or registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Amended and Restated Credit Agreement, dated as of
March 19, 2018 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), between the BGC PARTNERS, INC., a
Delaware corporation, and NEWMARK GROUP, INC., a Delaware corporation.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Lender in immediately available
funds as directed by the Lender. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[applicable Borrower]

By:                                                                      

Name:

Title:



--------------------------------------------------------------------------------

Date

 

Principal

Amount

Loaned

 

Principal

Amount

Repaid

 

Total Unpaid

Outstanding

Principal

Amount

 

Notation

Made By

                     , 2018

                                                                               
               